DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-12 and 14 as filed on 10 August 2019 are examined herein.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim Objections
2.	Claims 14 objected to because of the following informalities.
Claim 14 is objected to because although the preamble broadly reads on “modulating” the last line requires a decrease.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claims require an unspecified amount of modulation.  The amount of modulation required, however, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims should include a standard for use as a comparison.


Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
THE CLAIMS
Claim 1 is broadly drawn to modulating plant fiber growth by contacting a plant cell with one or more of di-nucleotides, tri-nucleotides, or poorly-hydrolyzable nucleotides so that the growth of cotton fibers is modulated.  Oddly, although the claim requires modulation of cotton fiber growth, the single step only requires treating any type of plant cell.  Also the claim includes within its scope decreasing the length of cotton fibers.
Dependent claim 2 recites a Markush group of poorly-hydrolyzable nucleotides.  Dependent claim 3 vaguely references the concentration.  Dependents claims 4 and 6-7 specify concentration ranges and require an increase in cotton fiber length.  Dependent claims 5 and 8 specify concentration ranges and require a decrease in cotton fiber length.  Dependent claim 9 requires that the nucleotide alters the activity of an ectoapyrase.

Claim 14 is drawn to modulating plant fiber growth by contacting a plant cell with one or more inhibitors of ectoapyrase activity where the inhibitor is an antibody. 
THE SCOPE OF THE CLAIMS
The claims read on any modulation of cotton fiber growth – either an increase or a decrease.  To accomplish this, the claims read on a vast number of di-nucleotides, tri-nucleotides, or poorly-hydrolyzable nucleotides.  Although “di-nucleotides” and “tri-nucleotides” might be a reasonably described genus, the scope of “poorly-hydrolyzable nucleotides” is certainly much larger.  For example, there is no upper length limit.  The claims also encompass analogs and combinations.
There are also claims directed at the use of antibodies to accomplish the modulation. 
Further, although claim 1 is possibly directed at the working example in Applicant’s specification which describes the use of the poorly-hydrolyzable nucleotides ATPɣS and ADPβS, claim 1 also encompasses compounds that are only distantly related in structure to ATPɣS and ADPβS, e.g. phosphorothioate antisense compounds (e.g. Cook & Manoharan, US Patent No. 6,242,589 B1). 
Additionally, the claims read on either an increase or decrease of cotton fiber length, but Applicant fails describe any benefit that would arise from decreasing cotton fiber length.
ANALYSIS
The Federal Circuit provides a two prong test for satisfying the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by Id., 119 F.3d at 1569, 43 USPQ2d at 1406.  
Applicant provides minimal description in contrast to the scope of the genus claimed.  
Applicant describes cloning of a putative cotton apyrase, GhAPY1.  Specification, para. 0054.  Applicant teaches that the Arabidopsis APY1 (AtAPY1) is an ectoapyrase.  Id., para. 0025.  
Applicant describes that apyrase inhibitors and anti-apyrase antibodies inhibit fiber elongation of cotton fibers.  Id., para. 0044.  Two different chemical apyrase inhibitors, apyrase inhibitor 4 and NGXT191, were tested.  Id.  Both decreased the level of cotton fiber growth in a concentration-dependent fashion.  Id.  This was reversed by using an inhibitor of purinoceptors.  Id.
Applicant also tested anti-apyrase antibodies.  Id., para. 0045.  The antibodies inhibited fiber growth.  Id.
Applicant further describes that high levels of two tested ATP analogs, ATPɣS and ADPβS, inhibit fiber elongation, but that low levels, 30 μM, promote fiber elongation.  Id., para. 0046-47.  A structurally related ATP analog, AMPS, had no effect.  Id.  
Not surprisingly, the art teaches that cotton fiber growth is complex.  Kim & Triplett (2001) Plant Physiol 127:1361-66, 1362-63.  One of the inventors co-authored a review that teaches that extracellular ATP served as a signalling molecule in plants.  Roux & Steinebrunner (2007) Trends Plant Sci 12(11):522-27.  Wu et al. also published a paper describing the importance of apyrases in growth control in Arabidopsis.  Wu et al. (2007) Plant Physiol 144:961-75.  
Claim 1 has one step, treating a plant cell with one of a Markush group of nucleotides and analogs thereof.  Chivasa et al. teaches treating a plant cell with nonhydrolyzable ATP analog.  Chivasa et al. (2005) Plant Cell 17:3019-34, 3021-22.  The cells died.  Id.  Thus the art describes a method falling within the scope of, e.g. claim 1, where the result is the death of the cell.  This clearly modulates plant fiber 
The Federal Circuit returned to the written description requirement in the Ariad decision:
For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…

[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).
Here, Applicant appears to intend to draw a fence around increasing cotton fiber length.  Compared to the scope of the claims, however, very few working embodiments are described.  Additionally, Applicant provides no structural description to distinguish compounds that are active in the instant invention and compounds which would kill the cells, e.g. Chivasa et al.  
For further example, in some of the examples provided by Applicant the same compound has opposite effects depending on concentration.  Although it is routine to adjust the concentration of a reagent in tissue culture, it might provide impractical in a field setting.
CONCLUSION
Applicant fails to describe a representative number of species compared to the scope of the claims.  Applicant also fails describe the structural elements that distinguish a compound that can increase cotton fiber length from a compound that 
Hence Applicant fails to satisfy the written description requirement.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a), enablement
5.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the promotion of cotton fiber growth using low levels of ATPɣS and ADPβS, e.g. 30 μM, does not reasonably provide enablement for the invention(s) as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Claim 1 is broadly drawn to modulating plant fiber growth by contacting a plant cell with one or more of di-nucleotides, tri-nucleotides, or poorly-hydrolyzable nucleotides so that the growth of cotton fibers is modulated.  Oddly, although the claim requires modulation of cotton fiber growth, the single step only requires treating any type of plant cell.  Also the claim includes within its scope decreasing the length of cotton fibers.

Claim 10 is broadly drawn to modulating plant fiber growth by contacting a plant cell with one or more modulators of ectoapyrase gene transcription.  Dependent claim 11 requires that the inhibitor is either antisense or siRNA.  Dependent claim 12 requires antagonists that either increase or decrease cotton fiber growth.  
Claim 14 is drawn to modulating plant fiber growth by contacting a plant cell with one or more inhibitors of ectoapyrase activity where the inhibitor is an antibody. 
The claims read on any modulation of cotton fiber growth – either an increase or a decrease.  To accomplish this, the claims encompass using a vast number of di-nucleotides, tri-nucleotides, and poorly-hydrolyzable nucleotides.  Although “di-nucleotides” and “tri-nucleotides” might be a reasonably described genus, the scope of “poorly-hydrolyzable nucleotides” is certainly much larger.  For example, there is no upper length limit.  The claims also encompass analogs and combinations which can be reasonably interpreted to include, e.g. ATP itself.
The claims thus include e.g. phosphorothioate antisense compounds such as taught by Cook & Manoharan, US Patent No. 6,242,589 B1.
There are also claims directed at the use of antibodies to accomplish the modulation. 
Under the holding of In re Wands, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the predictability or unpredictability of the art, and the breadth of the claims are to be considered.
Applicant teaches that the Arabidopsis APY1 (AtAPY1) is an ectoapyrase.  Spec., para. 0025.  Applicant teaches cloning of a putative cotton apyrase, GhAPY1.  Id., para. 0054.  
Applicant teaches that apyrase inhibitors and anti-apyrase antibodies inhibit fiber elongation of cotton fibers.  Id., para. 0044.  Two different chemical apyrase inhibitors, Id.  Both decreased the level of cotton fiber growth in a concentration-dependent fashion.  Id.  This was reversed by using an inhibitor of purinoceptors.  Id.
Applicant also tested anti-apyrase antibodies.  Id., para. 0045.  The antibodies inhibited fiber growth.  Id.
Applicant further teaches that high levels of two tested ATP analogs, ATPɣS and ADPβS, inhibit fiber elongation, but that low levels, 30 μM, promote fiber elongation.  Id., para. 0046-47.  A structurally related ATP analog, AMPS, had no effect.  Id.  
Thus, compared to the scope of the claims, Applicant provides minimal guidance.
Not surprisingly, the art teaches that cotton fiber growth is complex.  Kim & Triplett (2001) Plant Physiol 127:1361-66, 1362-63.  One of the inventors co-authored a review that teaches that extracellular ATP served as a signalling molecule in plants.  Roux & Steinebrunner (2007) Trends Plant Sci 12(11):522-27.  Wu et al., a co-worker of Roux, also published a paper teaching the importance of apyrases in growth control in Arabidopsis.  Wu et al. (2007) Plant Physiol 144:961-75.  
Chivasa et al. teaches treating a plant cell with nonhydrolyzable ATP analog.  Chivasa et al. (2005) Plant Cell 17:3019-34, 3021-22.  The cells died.  Id.  Thus the art teaches a method falling within the scope of, e.g. claim 1, where the result is the death of the cell.  This clearly modulates plant fiber growth, but shows that the scope of the claims include embodiments that fall outside of the intended scope of the invention.  For example, Applicant fails to teach the value of reducing the length of cotton fibers via biotechnology – i.e. Applicant fails to teach how to use some embodiments of the claimed invention.
Biotechnology is generally held to be an unpredictable art.  In re Vaeck, 947 F.2d 488, 496, 20 U.S.P.Q.2d 1438, 1445 (Fed. Cir. 1991).
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use all the “di-nucleotides, tri-nucleotides, or poorly-hydrolyzable nucleotides” as broadly as claimed for the purpose of increasing, or decreasing for that matter, cotton fiber length.  One of skill in the art would find it difficult to predict which of the claimed molecules could be used in the instant invention, and 
Given the claim breadth, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous compounds with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.  Therefore the invention is not enabled throughout the broad scope of the claims.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 10 is broadly drawn to modulating plant fiber growth by contacting a plant cell with one or more modulators of ectoapyrase gene transcription.  Dependent claim 11 requires that the inhibitor is either antisense or siRNA.  Dependent claim 12 requires antagonists that either increase or decrease cotton fiber growth.  
The utility asserted in the specification for the methods is that they can be used to modulate the length of cotton fibers.  The above methods require altering ectoapyrase gene transcription where claim 11 focuses on antisense and siRNA.  
This is not a specific and substantial utility because further research would be required to determine how to use the methods as claimed such that they may produce a specific, substantial, and credible utility.  As an initial matter, the scope of the claims include increasing and decreasing fiber length.  Although increasing cotton fiber length 
Additionally, no working example is provided.  First, Applicant fails to teach any ectoapyrase protein or gene sequence.  The closest Applicant comes to teaching a gene sequence is teaching two PCR primers.  Spec., para. 0054.
Furthermore, the specification only hypothesizes that decreasing or increasing expression of an ectoapyrase gene would confer an enhanced trait if modulated.  Regarding suppressing transcription, no specific embodiments of an antisense agent or an siRNA agent is taught.
Thus the artisan would need to initially identify a candidate ectoapyrase and then determine how to reduce, or increase, its transcription.  Then an ordinary artisan would have to determine that would be beneficial.  
Biotechnology is generally held to be an unpredictable art.  In re Vaeck, 947 F.2d 488, 496, 20 U.S.P.Q.2d 1438, 1445 (Fed. Cir. 1991).
As an example of this, the art teaches that knocking out the expression of a gene would not necessarily lead to any phenotype at all.  Hanada et al. teaches that “[i]t is well known that knocking out a gene in an organism often causes no phenotypic effect.  Hanada et al. (2011) Mol Biol Evol 28(1):377-82, 377.  
In another example, the art teaches that the At1g43160 locus encodes an ERF-type transcription factor comprising a single AP2 domain known also as RAP2.6.  Zhu et al. (2010) Gene 457:1-12, 1-2.  Zhu et al. teaches that no obvious phenotypic differences existed between transgenic RNAi plants and wild-type plants.  Id., p. 11.
Additionally, Applicant fails to teach any embodiment that can increase or decrease ectoapyrase activity.  The art teaches many methods for gene suppression using RNA, including antisense RNA and RNAi.  E.g. Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1, published 9 April 2009, paras 0087-90.  Many elements go into designing an optimum and effective siRNA for just RNA interference.  E.g. Reynolds et al. (2004) Nature Biotech 22(3):326-30.  
In another example, Thomas et al. studied size constraints for posttranscriptional gene silencing in plants, and showed that 23 consecutive nucleotides of 100% identity was required for silencing of a target gene, and that one 27 nucleotide sequence that 
In a 2002 publication, Klahre et al. demonstrated that double-stranded 21-bp siRNAs could cause silencing of a target RNA in plants, but that single-stranded 21 or 22 nucleotide RNAs could not, and a siRNA with 6 mismatches out of 19 positions could not.  Klahre et al. (2002) Proc NatI Acad Sci 99:11981-86, 11983-84.  During dsRNA mediated interference, a dsRNA is cleaved by endonucleolytic cleavage to 21-23 nucleotide-long small interfering RNAs which then promote target RNA cleavage.  Klahre et al., p. 11981, left col.  As the smallest RNAs formed during RNA-mediated gene silencing are 21 nucleotides long, smaller dsRNAs 15 base pairs in length would be insufficient to initiate target RNA cleavage.
In a final example, Kondou et al. teaches that in a gain-of-function genomic screen of Arabidopsis plants overexpressing rice cDNAs, only 206 of 23715 independent lines had a repeatable, observable morphological phenotype.  Kondou et al. (2009) Plant J 57(5):883-94, 885 (rt. col.).  This means that less than 1% of genes are easily characterized in transgenic plants overexpressing a random collection of cDNAs.
Thus the ability to make and use an transcription-suppression agent is unpredictable.  The ability of increasing transcription of an ectoapyrase gene is similarly unpredictable.  In both cases, the resultant phenotype is also unpredictable.
It is thus apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to make and use the claimed invention given the absence of teachings of any specific embodiments.
Thus, the claimed invention is not supported by a specific and substantial asserted utility.

Claims 10-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claims 1-3 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Chivasa et al. (2005) Plant Cell 17:3019-34
Claim 1 has one step, treating a plant cell with one of a Markush group of nucleotides and analogs thereof.  Chivasa et al. teaches treating a plant cell with nonhydrolyzable ATP analog.  Chivasa et al., pp. 3021-22.  The cells died.  Id.  A dead cell cannot produce cotton fibers and therefore claims 1-3 are anticipated.  
Chivasa et al. teaches a concentration greater than 125 micromolar and thus anticipates claim 8.

Conclusion
10.	No claim is allowed.

Allowable Subject Matter
Applicant teaches that low levels of ATPɣS and ADPβS, e.g. 30 μM, promote fiber elongation.  Claims directed at this embodiment should be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663